Citation Nr: 1413974	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-37 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 20, 2009, for the award of service connection for a residual scar, status post lumbar spine discectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1986 to April 1993.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDING OF FACT

1.  There was no claim, formal or informal, of entitlement to service connection for a residual scar, status post lumbar spine discectomy, filed before May 20, 2009.

2.  The earliest evidence that the Veteran's scar was painful or tender was on the VA examination in August 2009.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 20, 2009 for the award of service connection for a residual scar, status post lumbar spine discectomy, have not been met.  38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the Veteran's earlier effective date claim, once service connection is granted the claim is substantiated.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

VA also has a duty to assist the Veteran in the development of his claim.  The claims file includes his service treatment records, VA medical records, and the statements of the Veteran in support of his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claim.  The Board is also unaware of any such outstanding evidence or information and has found nothing in a review of the claims file to suggest that there is any outstanding evidence which VA has a duty to obtain. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Earlier effective date

The Veteran seeks an effective date earlier than May 20, 2009 for the award of service connection for a residual scar, status post lumbar spine discectomy.  He maintains that his scar is the result of back surgery for his service-connected back disability, and that the effective date of his scar should coincide with the April 2, 1993 effective date of his back disability. 

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the later of the date of receipt of claim or the date entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1(p); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a).  Section § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the United States Court of Appeals for Veterans Claims (Court), has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Under 38 C.F.R. § 3.157, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim in certain circumstances.

In this case, the Veteran filed his claim for a back disability in April 1993.  He described the nature of his injury on his application as "chronic low back pain w/L5/S1 herniated disc excision."  His initial application seeking benefits made no mention of an intent to seek service connection for any scars related to his back surgery.  In a June 1993 rating decision, he was granted service connection for herniated nucleus pulposus, L5-S1, postoperative, and awarded an initial 20 percent disability rating effective April 2, 1993.

In an October 2003 VA Form 21-4138, the Veteran expressed an intent to file for an increased rating for his service-connected back disability.  He made no mention of his intent to file for service connection for any scars related to this disability.  In May 2009, he filed another VA Form 21-4138 asking for an increased rating for his service-connected back and left radicular pain disabilities.  He again made no mention of an intent to seek service connection for any residual scar.  In a September 2009 rating decision, the RO granted service connection for a residual scar, status post lumbar spine discectomy and secondary to his service-connected back disability.  A 10 percent disability rating was assigned effective May 20, 2009, the date of the Veteran's increased rating claim. 

The Veteran did not specifically file a claim for entitlement to service connection for a residual scar, but such a claim was inferred by the RO based on the evidence obtained in connection with the Veteran's increased rating claim for his service-connected back and radicular pain disabilities.  The Board finds that the evidence of record does not show or indicate that a claim of entitlement to disability compensation benefits related to a residual scar was submitted at any time prior to May 20, 2009.  Further, there is no objective evidence of any submission from the Veteran declaring an intention to seek service connection for a residual scar prior to May 20, 2009.

The Board notes that when the RO granted service connection and a 10 percent rating for the scar, the RO relied on Diagnostic Code 7804 which provides a 10 percent rating for a scar that is unstable or painful.  The earliest evidence that the Veteran's scar was painful was on the VA examination in August 2009.  The report of a VA examination conducted in November 1998 simply noted that his back incision appeared to be well healed.  A December 2003 VA examination report similarly noted that the incision was healed.  No complaints pertaining to the incision were noted.  Various treatment records from that time period are also negative for any mention of pain due to the incision scar (as opposed to pain generally associated with the back disorder).  

Although the claims file does contain VA medical records documenting treatment for his service-connected back disability prior to May 2009, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for any residuals of his service-connected disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Similarly, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Therefore, the treatment records dated before May 2009 cannot serve as the basis for an earlier effective date for the award of service connection for the Veteran's residual scar.  The Veteran has already been given the earliest possible effective date.  

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Pursuant to that authority, the Board finds that there is no legal basis for an effective date earlier than May 20, 2009 for the award of service connection for a residual scar, status post lumbar spine discectomy, and the Veteran's earlier effective date claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law).





ORDER

Entitlement to an effective date earlier than May 20, 2009, for the award of service connection for a residual scar, status post lumbar spine discectomy, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


